Case 1:20-cv-09517-JMF Document 30 Filed 09/01/21 Page 1of1

y Sheppard, Mullin, Richter & Hampton LLP
SheppardMullin 30 Rockefeller Plaza Pe
New York, New York 10112-0015
212.653.8700 main
212.653.8701 fax
www.sheppardmullin.com

212.634.3059 direct
bmurphy@sheppardmullin.com

September 1, 2021
VIA ECF

The Hon. Jesse M. Furman
United States District Judge
United States District Court
Southern District of New York
40 Foley Square

New York, NY 10007

Re: Pelaez v. JCJ Bakery Corp.
No. 20-CV-9517-JMF

Dear Judge Furman:

We represent Defendants in the above referenced matter. We write jointly with Counsel
to Plaintiff to request an extension until September 17, 2021 for the Parties to finalize the terms
of the settlement and submit it to the Court for review and approval consistent with Cheeks v.
Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015). The Parties have reached an
agreement in principle and require the additional time to finalize lesser details and obtain
signatures from all of the defendants. The current deadline is September 3, 2021. This is the
Parties’ second request for an extension.

We thank the Court for its attention to this matter and appreciate the Court’s continued
accommodation.

Respectfully submitted,
/s/ Brian D. Murphy

Brian D. Murphy
for SHEPPARD, MULLIN, RICHTER & HAMPTON LLP

SMRH:4852-1620-5556.1
Cc: All Counsel of Record

Application GRANTED. The Clerk of Court is directed to terminate ECF No. 29. SO

ORDERED.
O September 1, 2021
